Citation Nr: 1709242	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to November 1945 and is the recipient of the Combat Infantryman Badge.  He was also a Prisoner of War for approximately four months from December 1944 to April 1945.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his son testified at a Board hearing in November 2015 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the record.  

In December 2015, additional evidence was submitted on the Veteran's behalf that has not been considered by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in September 2015 and he did not explicitly request AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.  

Shortly thereafter, in January 2016, the Board issued a decision granting SMC based on the need for regular aid and attendance, which was implemented by the RO in the same month.  However, the Veteran subsequently appealed the Board's decision to the extent it implicitly denied entitlement to a higher level of SMC to the United States Court of Appeals for Veterans Claims (Court).  Following a December 2016 Joint Motion for Remand (JMR), such decision was vacated in part and remanded so as to allow the Board to provide adequate reasons and bases as to the implicit denial of a higher level of SMC.   

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; residuals of frostbite, left lower extremity, evaluated as 30 percent disabling; residuals of frostbite, right lower extremity, evaluated as 30 percent disabling; irritable bowel syndrome, evaluated as 30 percent disabling; residuals of frostbite, left upper extremity, evaluated as 30 percent disabling; residuals of frostbite, right upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy, right foot, evaluated as 10 percent disabling; peripheral neuropathy, left foot, evaluated as 10 percent disabling; and scar on the back, evaluated as noncompensable; he was awarded a total disability rating based on individual unemployability effective February 28, 2003, and has been in receipt of a total combined 100 percent disability rating and SMC-L (aid and attendance) as of January 17, 2014.  

2.  Resolving all doubt in his favor, due to his service-connected bilateral lower extremity (BLE) frostbite residuals and peripheral neuropathy, the Veteran has suffered the loss of use of both feet.  

3.  Resolving all doubt in his favor, due to his service-connected bilateral upper extremity (BUE) frostbite residuals and other non-BLE service-connected disabilities, the Veteran requires care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment; however, a VA physician has not deemed him to be in need of personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional

4.  The Veteran has suffered disability under conditions which would entitle him to two SMC-L awards, without consideration of any condition twice.


CONCLUSIONS OF LAW

1.  The criteria for an award of SMC-L based on loss of use of both feet due to service-connected BLE frostbite residuals and peripheral neuropathy has been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

2.  The criteria for an award of SMC-L based on the need for regular aid and attendance due to service-connected BUE frostbite residuals and other non-BLE service-connected disabilities has been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

3.  The criteria for an award of SMC-O based on the presence of two SMC-L awards has been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.350, 3.352(a) (2016).

4.  The criteria for an award of SMC-R(1) based on the award of SMC-O and the need for aid and attendance has been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a January 2014 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in February 2014.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, and describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2015 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and his need of assistance with the activities of daily living.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, following the hearing the undersigned held the record open for an additional 60 days so that the Veteran's son could procure and submit additional evidence in support of the claim; such evidence was submitted in December 2015 and has been considered herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, in his January 2017, the Veteran's attorney waived further notice and/or assistance, or error therefrom under the VCAA.

II.  Analysis

SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  Such award shall be referred to herein as SMC-L.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Notably, if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (1) - (n), without consideration of the same condition twice, the veteran is entitled to SMC in the amount of $4,667.00.  38 U.S.C.A. § 1114(o).  Such award shall be referred to herein as SMC-O.

If a veteran in receipt of SMC-O is in need of regular aid and attendance, then the veteran is also entitlement to an additional $2,002.00.  38 U.S.C.A. § 1114(r)(1).  Such additional award shall be referred to herein as SMC-R(1).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In this regard, as the Veteran and his representative have advanced a narrow theory of entitlement and, as the January 2016 Board decision has only been vacated as to what was not addressed, as opposed to what was addressed, the Board has focused the following decision on the issue of whether the Veteran meets the criteria for two separate SMC-L awards.  Further, the Board's previous decision made unchallenged findings regarding the source of the Veteran's symptoms, specifically, that they were not attributable to a spinal disability as opined by a February 2014 VA examiner.  As such, the Board incorporates the January 2016 findings regarding the source of the Veteran's symptoms.  As such, in the interests of administrative efficiency, the Board will synthesize those facts as they relate to the issue on appeal and will proceed by addressing only the aspects of its January 2016 decision that the JMR identified as inadequate.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran filed his claim seeking SMC on January 17, 2014.  Service connection is currently in effect for bilateral hearing loss, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; residuals of frostbite, left lower extremity, evaluated as 30 percent disabling; residuals of frostbite, right lower extremity, evaluated as 30 percent disabling; irritable bowel syndrome; residuals of frostbite, left upper extremity, evaluated as 30 percent disabling; residuals of frostbite, right upper extremity, evaluated as 30 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy, right foot, evaluated as 10 percent disabling; peripheral neuropathy, left foot, evaluated as 10 percent disabling; and scar on the back, evaluated as noncompensable.  He was awarded a total disability rating based on individual unemployability effective February 28, 2003, and has been in receipt of a total combined 100 percent disability rating and SMC-L as of January 17, 2014.  

Notably, while the Board granted SMC-L in January 2016 based on the evidence then of record, the parties to the JMR found that the Board failed to consider whether a higher SMC award was warranted.  Specifically, in the December 2016 JMR, the parties agreed that the Board had not considered whether the Veteran was entitled to SMC-O or SMC-R(1) based on his meeting the requirements for two SMC-L awards based on separate disabilities, one rating based on loss of use of his feet due to his BLE frost bite residuals and neuropathy and another rating based on his need for aid and attendance due to his non-BLE service-connected disabilities.

The record contains a November 2013 Aid and Attendance examination completed by a private physician at the assisted living home where the Veteran was living at that time.  The examiner noted that the Veteran was not able to prepare his own meals, and required shower and toileting assistance.  It was noted that one to two persons assisted with his daily activities.  The facility administered all of his medications and he did not have the ability to manage his own affairs.  With respect to his upper extremities, it was also noted that he may require assistance with fine motor mechanics occasionally, i.e., buttons, zippers, and shaving.  With respect to his lower extremities, he had balance restrictions, and he tired easily so he could only ambulate short distances.  He had an abnormal gait and required a wheelchair for long distance.  The examiner noted the following pathology: dementia, urinary incontinence, benign prostatic hypertrophy, history of deep vein thrombosis, abnormal gait, history of falls, hypertension, and anxiety.  

Subsequently, the Veteran was afforded a VA examination to address the severity of his service-connected disabilities in February 2014.  Regarding the Veteran's BLE injuries, the examiner opined that the Veteran's diminished sensation and cold intolerance in his feet was likely due to his cold weather injury and that he experienced diminished reflexes, strength, and sensation in the legs which the examiner did not attribute to service-connected conditions.  It was also noted that the Veteran regularly used a wheelchair for long distances and constantly used a walker in his home.  Notably, while the 2014 examiner found that the Veteran's BLE diminished reflexes, strength and sensation in the legs and the use of assistive devices was unrelated to his service-connected BLE disabilities, for the reasons fully explained in the January 2016 Board decision, the Board finds that the aforementioned symptoms and the use of assistive devices are related to the Veteran's service-connected BLE cold weather injuries and peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Regarding the Veteran's need for care, the 2014 examiner found that he needed the assistance of someone else for bathing, toileting, dressing, transferring, medication dispensing, meal preparation, and remembering things.  He also required assistance of another in protecting himself from ordinary hazards of his daily environment.  In this regard, the Veteran was not steady with his walker, spent 99 percent of his time sitting down, and only got up when he had to use the bathroom, eat, or go to an appointment.  In fact, the Veteran noted being so weak and unsteady on his feet that he fell several months prior to the examination.  

VA treatment records document that the Veteran reported to a private emergency room in February 2012 after having lost feeling in his extremities at home and that he experienced urinary and bowel incontinence thereafter.  Subsequent records indicate that there was no clear diagnosis for loss of use both legs and that the Veteran continued to have limited feeling in both legs.  

At the November 2015 Board hearing, the Veteran and his son testified that he required assistance with dressing, bathing, and feeding.  They both testified that assistance was required due to weakness in his legs and arms, which they believed was due to the Veteran's  service-connected cold injuries.  His son reported that the Veteran walked with an altered gait due to weakness in his legs, necessitating the need for a wheelchair.  In addition to problems ambulating, the Veteran also had problems using his hands due to lack of strength.  His son further testified that, even if his father did not have dementia, he would not be able to live on his own because he would still require assistance with dressing, bathing, toileting, and preparing food.  He also would not be able to leave the house on his own.   

In April 2016, the Veteran's son submitted an affidavit from Ms. M.M. regarding the care that she provided to the Veteran.  She specifically reported providing the Veteran with assistance bathing, standing and sitting, getting in and out of bed, meal preparation and eating, walking, dressing and undressing, and taking medications.  She acknowledged receiving $900.00 for said services.

As noted in the January 2016 Board decision, the evidence of record, including the November 2013 Aid and Attendance examination and the February 2014 VA examination, the November 2015 hearing testimony, and Ms. M.M.'s 2016 affidavit clearly show that the Veteran is unable to care for himself and meet the daily needs of feeding himself, maintaining his personal hygiene, and protecting himself from the hazards or dangers inherent in his daily environment.  In fact, the Board granted SMC-L based on this fact.  However, as noted previously, the Board now must consider whether the Veteran is entitled to SMC-O or SMC-R(1) based on his meeting the requirements for two SMC-L awards based on separate disabilities, one rating based on loss of use of his feet due to his BLE frost bite residuals and neuropathy and another rating based on his need for aid and attendance due to his non-BLE service-connected disabilities.

	a.  Entitlement to SMC-L Based on BLE Service-connected Disabilities

In a January 2017 submission and in the JMR, the Veteran's representative has argued that the Veteran is entitled to an SMC-L award based solely on his service-connected BLE frost bite residuals and peripheral neuropathy.  Specifically, he contends that the Veteran's BLE service-connected conditions are so severe that they result in the loss of use of both feet, thus entitling the Veteran to SMC-L based on loss of use of both feet.

In support thereof, his representative has noted that, for VA purposes, loss of use of a foot will be held to exist when there is no effective remaining function other than that which would be equally well served by an amputation stump with the use of suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2016).  Additionally, loss of use of a foot will be held to exist when the acts of "balance, propulsion, etc...could be accomplished equally well by an amputation stump with prosthesis[.]"  The representative also noted that in Tucker v. West, 11 Vet. App. 369, 373 (1998), the Court held that actual amputation is not required to establish loss of use.  

In applying these criteria the Veteran's case, his representative acknowledged, as noted above, that the Veteran's BLE service-connected disabilities necessitated the constant use of a walker and the regular use of a wheelchair due to extreme weakness.  Here, the Board notes that the record also contains indications that the Veteran experienced balance problems related to his lower extremities, as indicated by the 2013 clinician's notation of an abnormal gait and balance problems; his reports of falling to the 2014 examiner, as well as her notation that the Veteran was unsteady with his walker; VA treatment records documenting the Veteran's limited feeling in his legs; the November 2015 hearing testimony regarding the Veteran's modified gait; and the 2016 affidavit of Ms. M.M. noting that she assists the Veteran with standing up, sitting, and walking.

Ultimately, the Veteran's representative asserts that the Veteran's inability to balance and self-propel himself indicates that there remains no effective remaining function other than that which would be equally well served by a prosthetic appliance, in this case a wheelchair and a walker.

After considering the totality of the evidence, the Board finds that the Veteran's service-connected BLE disabilities have resulted in the loss of use of both feet as there remains no effective function as indicated by the Veteran's inability to balance, self-propel, and his continued use of prosthetic devices, to wit, a wheelchair and a walker.  There is substantial information in this regard indicating that the Veteran's use of his feet is limited to assisted-standing to transition from one limited activity to the next.  There is no medical or lay evidence indicating that the Veteran is able ambulate independently.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has established entitlement to SMC-L based solely on his loss of use of his feet due to his service-connected BLE disabilities.

      b.  Entitlement to SMC-L Based on non-BLE Service-connected Disabilities

In a January 2017 submission, the Veteran's representative asserted that the Veteran is also entitled to a second SMC-L rating based completely on service-connected disabilities other than his service-connected BLE disabilities.

As an initial matter, the Board has considered whether the award of two separate SMC-L ratings is permissible and finds that it is.  In this regard, a reading of the relevant statutes and regulations seems to reflect that VA contemplated the award of two separate SMC-L ratings as indicated by the language relating to awards for SMC-O.  38 U.S.C.A. § 1114(o).  This statutory section provides that: 

"if [a] veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (1) through (n) of this section, no condition being considered twice in the determination...the monthly compensation shall be $4,667[.]"  

Id.  There is no restriction indicating that an award for SMC-O cannot be based on two awards of SMC-L.  The limitation is instead placed on the fact that the awards themselves must be based on different service-connected conditions.  The Board likens this interpretation to the fact that under the standard Rating Schedule, a veteran may be in receipt of numerous 10 percent ratings, each of which is intended to compensate the veteran for a 10 percent reduction in his ability to maintain employment.  In short, the symptoms of a disability underlying an award of SMC cannot be separately used to establish entitlement to an SMC award, but the same award may be granted for different underlying service-connected disabilities.

Turning to the issue of entitlement to an SMC-L award for service-connected disabilities other than those of the BLE, the Veteran's representative asserts that such service-connected conditions render the Veteran helpless and in need of regular aid and attendance.

Here, the Board acknowledges that the record clearly reflects that the Veteran requires assistance with almost every element of daily life, including washing, eating, relieving himself, dressing, and the like.  The question presently before the Board is whether the Veteran's need for aid and attendance is due solely to his non-BLE service-connected disabilities.

The Board finds that the evidence of record indicates that the Veteran's non-BLE service-connected conditions render him in need of aid and attendance.  Specifically, as noted in the January 2016 decision, the Veteran and his son have both competently reported that the Veteran's service-connected BUE frostbite residuals negatively impacted his ability to dress, bathe, and feed himself due to extreme weakness.  Furthermore, the November 2013 Aid and Attendance examination report indicates that the Veteran requires assistance with fine motor skills including fastening his clothing and shaving his face.  Such inability to perform these tasks can be connected to the Veteran's BUE frostbite residuals, as there is no indication that the Veteran suffers from any non-service-connected upper extremity or hand condition.  Importantly, even if the Veteran's BUE service-connected frostbite residuals do not always necessitate the need for aid and attendance (as indicated by the November 2013 examiner's finding that he "may" require assistance with fine motor mechanics "occasionally") as noted above, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Ultimately, the record indicates that even if the Veteran were capable of walking and ambulating independently, he would not be able to maintain his personal hygiene, eat, or feed himself; he needs the assistance of another person to perform the activities of daily living on a regular basis, exclusive of his BLE service-connected disabilities.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has established entitlement to SMC-L based solely on his need for aid and attendance related to his non-BLE, service-connected disabilities.1

	c.  Entitlement to SMC-O

Next, the Board will consider whether additional SMC awards are warranted based on the receipt of two SMC-L awards.  

Specifically, as noted above, if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (1) - (n), without consideration of the same condition twice, the veteran is entitled to SMC in the amount of $4,667.00.  38 U.S.C.A. § 1114(o).  

In this instance, the Veteran has been awarded two SMC-L awards without consideration of the same condition twice.  As more fully described above, he has been awarded SMC-L based on loss of use of both feet due to his service-connected BLE disabilities.  Additionally, he has been awarded SMC-L based on the need for aid and attendance due to his non-BLE service-connected disabilities.  As such, under the plain reading of the law, he is entitled to SMC-O in the amount of $4,667.00.  Id.

Notably, as also discussed above, the Board has considered the propriety of awarding SMC-O based on two SMC-L ratings and has found that there is no restriction indicating that an award for SMC-O cannot be based on two awards of SMC-L.  The limitation is instead placed on the fact that the awards themselves must be based on different service-connected disabilities.  Thus, as the Veteran's two SMC-L awards are based on different service-connected disabilities, the Board finds that he is entitled to an SMC-O award.

	d.  Entitlement to SMC-R(1)

The Board must next consider whether the Veteran is entitled to an even higher rate of SMC.  In this regard, the Veteran's representative has argued that, if the Board awards SMC-O, it must also grant SMC-R(1).  38 U.S.C.A. § 1114(r)(1) provides that if a veteran is entitled to SMC-O and is also need in aid and attendance, he shall be paid an additional amount of SMC in the amount of $2,002.00.

By virtue of this decision, the Veteran has been awarded an SMC-O award, based in-part on his need for aid and attendance.  As such, the Board finds that he is also entitled to an award of SMC-R(1).

The Board must note here that this particular grant of benefits is circular in nature and seems to warrant repeated compensation for the same level of impairment, specifically the need for aid and attendance.  However, while pyramiding is prohibited under the Rating Schedule, SMC awards are distinct from the schedule and are intended to be benefits in addition to the regular schedule, they are not traditional "ratings" in the ordinary sense of the word for VA purposes.  Moreover, where there is ambiguity in the law, the Board is inclined to resolve that ambiguity to the maximum benefit of the veteran.  Thus, the Board finds that entitlement to SMC-R(1) is warranted in this case.

      e.  Entitlement to Higher and/or Additional SMC Awards

However, the criteria for a higher SMC award have not been met.  In this regard, 38 U.S.C.A. § 1114(r)(2) provides that if a veteran in need of aid and attendance is in need of a higher level of care such that in the absence of said care he would require hospitalization, nursing home care, or other residential institutional care, a higher level of compensation in the amount $2,983.00 should be awarded.  The need for "a higher level of care" shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by VA.  Id.

Here, while there is an indication that the Veteran lived in a nursing home for part of the appeal, a VA physician has not determined that such higher level of care is necessary.  Additionally, the record indicates that throughout the appeal, the Veteran's care has largely been provided by his son who has not reported any level of medical expertise or that he was providing such care under the close supervision of a licensed professional.  Moreover, Ms. M.M., who has assisted in caring for the Veteran since March 2016, has not reported that she is a licensed medical care provider, nor has the Veteran or his son.  Thus, the Board finds that SMC-R(1) is the maximum benefit available in this instance.

The Board has considered whether additional SMC awards are warranted including SMC-K (loss of use of a creative organ), SMC-L (under theories of entitlement not addressed above), SMC-M (anatomical loss of hands, arms, and legs and bilateral blindness), SMC-N (anatomical loss related to arms and legs and bilateral blindness), SMC-P (next higher rate based on requirements of disability), SMC-S (housebound), and SMC-T (residuals of traumatic brain injury).  38 U.S.C.A. § 1114 (k), (l), (m), (n), (p), (s), (t).  However, the record does not support a finding of any additional SMC benefits not granted herein either due to the Veteran not meeting the criteria for such award, or as the awards are at rates lower than the benefits granted herein.  


ORDER

SMC-L based on the loss of use of both feet is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

The January 2016 Board decision that granted SMC-L based on the need for aid and attendance is clarified to reflect that such is due to non-BLE service-connected disabilities and is confirmed and continued, subject to laws and regulations applicable to payment of VA monetary benefits.

SMC-O based on the award of two distinct SMC-L awards is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

SMC-R(1) based on the award of SMC-O and the need for aid and attendance is granted, subject to the laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


